Exhibit 10.1

NOVATION COMPANIES, INC.
2015 INCENTIVE STOCK PLAN


1.    Purpose of the Plan.
The purpose of the Plan is to provide the Company with a means to assist in
recruiting, retaining and rewarding certain employees, directors and consultants
and to motivate such individuals to exert their best efforts on behalf of the
Employer by providing incentives through the granting of Awards. By granting
Awards to such individuals, the Company expects that the interests of the
recipients will be better aligned with those of the Employer and its
stockholders.
2.    Definitions.
Unless the context clearly indicates otherwise, the following capitalized terms
shall have the meanings set forth below:
A.
“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

B.
“Affiliate” means a member of an affiliated group of corporations, as defined in
Code Section 1504 (determined without regard to subsection (b) thereof).

C.
“Award” means an a grant under the Plan of an Option, Restricted Stock,
Restricted Stock Unit or Cash-Based Award.

D.
“Award Agreement” means an agreement entered into between the Employer and a
Participant setting forth the terms and provisions applicable to Awards granted
under the Plan.

E.
“Board” means the Board of Directors of the Company.

F.
“Cash-Based Award” means an Award described in Section 8.

G.
“Change of Control” means:

(i)
any “person” or “group,” as those terms are used in Sections 13(d) and 14(d) of
the Act or any successors thereto, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Act or any successor thereto), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (provided,
that the acquisition of additional securities by any person or group that owns
50% or more of the voting power prior to such acquisition of additional
securities shall not be a Change of Control);

(ii)
during any twelve-month period, individuals who at the beginning of such period
constitute the Board and any new Directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least a
majority of the Directors then still in office who either were Directors at the
beginning of the period or whose election was previously so approved, cease for
any reason to constitute a majority thereof;

(iii)
the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation and such merger or consolidation is





--------------------------------------------------------------------------------



consummated, other than a merger or consolidation (a) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(b) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and Directors retain their
positions with the Company (and constitute at least a majority of the Board); or
(iv)
the stockholders of the Company approve a plan of complete liquidation or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets and such sale or disposition is consummated.

H.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, and the regulations issued thereunder.

I.
“Committee” means the committee described in Section 5.

J.
“Company” means Novation Companies, Inc., a Maryland corporation.

K.
“Consultant” means any person who provides consulting, advisory or other
services to an Employer as an independent contractor.

L.
“Director” means a voting member of the Board.

M.
“Disability” means, except as otherwise provided in an Award Agreement, that (i)
in the case of a Participant who is an Employee, the Participant is disabled for
purposes of any long-term disability plan maintained by the Company or any
Employer in which the Participant participates, and (ii) in the case of a
Participant other than an Employee, the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months;
provided, however, for purposes of an Incentive Stock Option, the term
Disability shall have the meaning ascribed to it under Section 22(e)(3) of the
Code.

N.
“Employee” means a person employed by an Employer, including (i) officers, and
(ii) Directors who are employed by an Employer.

O.
“Employer” means the Company and any other entity directly or indirectly
controlling, controlled by, or under common control with, the Company or any
other entity designated by the Board in which the Company has an interest.

P.
“Fair Market Value” means, as of any date, (i) the closing price of a Share as
reported on the principal U.S. national securities exchange on which the Stock
is listed and traded on such date, or, if there is no closing price on that
date, then on the last preceding date on which such a closing price was
reported; (ii) if the Stock is not listed on any U.S. national securities
exchange but is quoted in an inter-dealer quotation system on a last sale basis,
the final ask price of a Share reported on the inter-dealer quotation system for
such date, or, if there is no such sale on such date, then on the last preceding
date on which a sale was reported; or (iii) if the Stock is neither listed on a
U.S. national securities exchange nor quoted on an inter-dealer quotation system
on a last sale basis, the amount determined by the Committee to be the fair
market value of a Share, in its sole discretion.




--------------------------------------------------------------------------------



Q.
“Incentive Stock Option” means a stock option which is an incentive stock option
within the meaning of Code Section 422.

R.
“Non-Employee Director” means a Director who is not an Employee.

S.
“Non-Qualified Stock Option” means a stock option which is not an Incentive
Stock Option.

T.
“Option” means both an Incentive Stock Option and a Non-Qualified Stock Option.

U.
“Outside Director” means a Director who:

(i)
is not an Employee of the Company or an Affiliate while he or she is a member of
the Committee;

(ii)
is not a former Employee of the Company or an Affiliate who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year;

(iii)
has not been an officer of the Company or an Affiliate (as determined in
accordance with Treas. Reg. Section 1.162-27(e)(3) or any successor thereto);
and

(iv)
shall not receive remuneration (as determined in accordance with Treas. Reg.
Section 1.162-27(e)(3) or any successor thereto) from the Company or an
Affiliate either directly or indirectly in any capacity other than as a
Director.

V.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain, or such other meaning as may be hereafter
ascribed to it in Code Section 424.

W.
“Participant” means an Employee, Non-Employee Director or Consultant who is
selected by the Committee to receive an Award.

X.
“Plan” means the Novation Companies, Inc. 2015 Incentive Stock Plan, as set
forth herein and amended from time to time.

Y.
“Restricted Stock” means any Share issued with the restriction that the holder
may not sell, transfer, pledge or assign such Share and with such vesting
restrictions as the Committee, in its sole discretion, may establish, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, or based upon such performance goals, as the
Committee may deem appropriate.

Z.
“Restricted Stock Unit” means a bookkeeping entry representing an amount equal
to the Fair Market Value of one Share, which amount may be paid to the
Participant in Shares or cash as determined by the Committee, in its sole
discretion, upon the satisfaction of such vesting restrictions as the Committee,
in its sole discretion, may establish, which restrictions may lapse separately
or in combination at such time or times, in installments or otherwise, or based
upon such performance goals, as the Committee may deem appropriate. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.




--------------------------------------------------------------------------------



AA.
“Share” means one share of Stock.

BB.
“Share Reserve” means the number of Shares reserved and available for granting
Awards under the Plan, as set forth in Section 3.A.

CC.
“Stock” means the common stock, par value of $0.01 per share, of the Company, or
any securities issued in respect thereof by the Company or any successor to the
Company as a result of an event described in Section 15.

DD.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting an Award,
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain, or such other
meaning as may be hereafter ascribed to it in Code Section 424.

EE.
“2004 Plan” means the Novation Companies, Inc. 2004 Incentive Stock Plan.

3.    Stock Subject to the Plan; Limits on Awards.
A.
Number of Shares. Subject to adjustment in accordance with Section 15, the Share
Reserve is five million three hundred ninety-seven thousand nine hundred
seventy-four (5,397,974) Shares. All Shares in the Share Reserve shall be
available for the grant of Incentive Stock Options or any other Awards under the
Plan. The Share Reserve shall be reduced by one (1) Share for every one (1)
Share subject to an Award. The Company may, in its discretion, use Shares held
in the treasury in lieu of authorized but unissued Shares.

B.
Lapsed Awards. If any Award (or any Award of Stock Options, Restricted Stock or
Performance Shares under the 2004 Plan, as defined therein, granted prior to the
effective date of this Plan) shall expire or terminate for any reason, the
Shares subject to the Award shall again be available for the purposes of the
Plan. Any Shares that again become available for grant pursuant to this
subsection B shall be added back as (i) one (1) Share for every one (1) Share
subject to an Award.

C.
Payment of Purchase Price; Tax Withholding; Purchase. Any Shares of Stock which
are used by a Participant as full or partial payment to the Company of the
purchase price to exercise an Option (or a Stock Option under the 2004 Plan)
shall not be available again for the purposes of the Plan. To the extent any
Shares subject to an Award or an Award under the 2004 Plan are not delivered to
a Participant because such Shares are used to satisfy an applicable
tax-withholding obligation, such withheld Shares shall not be available again
for the purposes of the Plan. Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options (or Stock
Options under the 2004 Plan) shall not be available for the purposes of the
Plan.

D.
Limitations.

(i)
The maximum number of Shares of Stock subject to Awards which may be granted
during a calendar year to a Participant shall be 2,500,000; provided, that if an
Award is cancelled, the cancelled Award shall continue to be counted toward such
limitation.




--------------------------------------------------------------------------------



(ii)
Notwithstanding paragraph (i) above, the maximum number of Shares of Stock
subject to Awards which may granted under the Plan to Non-Employee Directors
shall be 2,500,000 in the aggregate over the term of the Plan.

(iii)
The maximum amount of any Cash-Based Award that is intended to satisfy the
performance-based exception under Code Section 162(m) which may be granted
during a calendar year to a Participant shall be $1,0000,000.

4.    Administration.
The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee’s charter (if applicable), and applicable
law, and in addition to other express powers and authorities conferred by the
Plan, the Committee shall have plenary authority:
A.
to construe and interpret the Plan and apply its provisions;

B.
to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

C.
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

D.
to delegate its authority to one or more officers of the Company with respect to
Awards that do not involve “covered employees” within the meaning of Code
Section 162(m) or “insiders” within the meaning of Section 16 of the Act;

E.
to determine when Awards are to be granted under the Plan and the applicable
grant date;

F.
from time to time to select those Participants to whom Awards shall be granted;

G.
to determine the number of Shares of Stock to be made subject to each Award,
subject to the limitations set forth in the Plan;

H.
to determine whether each Option is to be an Incentive Stock Option or a
Non-Qualified Stock Option;

I.
to prescribe the terms and conditions of each Award granted hereunder,
including, without limitation, (i) the purchase price, medium of payment and
vesting provisions, and (ii) the restricted period applicable to any Award of
Restricted Stock or Restricted Stock Units and the date or dates on which
restrictions applicable thereto shall lapse during such period;

J.
to designate an Award shall be subject to the satisfaction of performance goals
and to select the performance goals applicable to such Award;

K.
to amend any outstanding Awards, including for the purpose of modifying the time
or manner of vesting or restriction, or the term of any outstanding Award;
provided, however, that (i) any such modification or amendment is permitted only
if consistent with the terms of Section 6.I of this Plan, and (ii) if any such
amendment impairs a Participant’s rights or increases a Participant’s
obligations under his or her Award or creates or increases a Participant’s
federal income tax liability with respect to an Award, such amendment shall also
be subject to the Participant’s consent;




--------------------------------------------------------------------------------



L.
to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Employer’s employment policies,
provided, however, that any such determination shall satisfy the requirements of
Code Section 409A and the regulations thereunder, if applicable;

M.
to make decisions with respect to outstanding Awards and the Plan that may
become necessary upon a Change of Control or an event that triggers adjustments
under Section 15;

N.
to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest, provided, however,
that any such acceleration shall satisfy the requirements of Code Section 409A
and the regulations thereunder, if applicable;

O.
to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan;

P.
to adopt, alter, and repeal such administrative rules, guidelines, and practices
governing the Plan as it shall from time to time deem advisable and to otherwise
supervise the administration of the Plan;

Q.
to determine the terms and conditions, not inconsistent with the terms of the
Plan, which shall govern written instruments evidencing the Awards; and

R.
to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

The Committee’s determinations on the matters referred to in this Section 4
shall be conclusive.
5.    Committee.
The Board shall have the discretion to determine whether or not it intends to
comply with the exemption requirements of Rule 16b-3 of the Act and/or Code
Section 162(m). Nothing herein shall create an inference that an Award is not
validly granted under the Plan in the event that the Awards are granted under
the Plan when the Committee does not at all times consist solely of two or more
Non-Employee Directors who are also Outside Directors. The Committee shall be
appointed by the Board, which may from time to time appoint members of the
Committee in substitution for members previously appointed and may fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote or the written consent of the majority of its members or, in the case of
a Committee comprised of only two members, the unanimous consent of its members,
whether present or not, and minutes shall be kept of all of its meetings and
copies thereof shall be provided to the Board. Subject to the limitations
prescribed by the Plan and the Board, the Committee may establish and follow
such rules and regulations for the conduct of its business as it may determine
to be advisable in the best interests of the Company.
6.    Options.
The Committee, in its discretion, may grant Options which are Incentive Stock
Options or Non-Qualified Stock Options, as evidenced by an Award Agreement, and
shall be subject to the following



--------------------------------------------------------------------------------



terms and conditions and to such other terms and conditions, not inconsistent
therewith, as the Committee shall determine:
A.
Type of Option. Incentive Stock Options may be granted to any Participant who is
an Employee of the Company, a Parent or a Subsidiary. A Non-Qualified Stock
Option may be granted to any Employee, Non-Employee Director or Consultant
selected by the Committee.

B.
Purchase Prices. The purchase price of the Stock under each Option shall not be
less than 100% of the Fair Market Value of the Stock on the date such Option is
granted; provided that, in the case of a Participant who owns more than 10% of
the total combined voting power of all classes of stock of the Company, a Parent
or a Subsidiary, the purchase price of the Stock under each Incentive Stock
Option shall not be less than 110% of the Fair Market Value of the Stock on the
date such Option is granted.

C.
Exercise - Elections and Restrictions. The purchase price of the Stock under an
Option is to be paid in full upon the exercise of the Option, either (i) in cash
(or cash equivalents acceptable to the Company), (ii) in the discretion of the
Committee, by the tender to the Company (either actually or by attestation) of
Shares already owned by the Participant and registered in his or her name,
having a Fair Market Value equal to the cash purchase price under the Option
being exercised, (iii) in the discretion of the Committee, by withholding Shares
having a Fair Market Value equal to the cash purchase price under the Option
being exercised which are otherwise issuable in connection with the Option, (iv)
in the discretion of the Committee, through a cashless form of exercise in which
the certificate or certificates for the Shares of Stock for which the Option is
exercised are delivered to a licensed broker acceptable to the Company as the
agent for the individual exercising the Option and, at the time such certificate
or certificates are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the purchase price for the
Shares of Stock purchased pursuant to the exercise of the Option plus the amount
(if any) of any withholding obligations on the part of the Company, (v) in the
discretion of the Committee, by any combination of the payment methods specified
in clauses (i), (ii), (iii) and (iv) hereof, or (vi) any other form of legal
consideration acceptable to the Committee; provided, however, that no Shares of
Stock may be tendered in exercise of an Incentive Stock Option if such Shares
were acquired by the Participant through the exercise of an Incentive Stock
Option unless (a) such Shares have been held by the Participant for at least one
year, and (b) at least two years have elapsed since such prior Incentive Stock
Option was granted. The proceeds of sale of Stock subject to the Option are to
be added to the general funds of the Company or to the Shares of the Stock held
in its Treasury, and used for its corporate purposes as the Board shall
determine.

D.
Option Terms. The term of each Option shall not be more than 10 years from the
date of granting thereof or such shorter period as is prescribed in the Award
Agreement; provided that, in the case of a Participant who owns more than 10% of
the total combined voting power of all classes of stock of the Company, a Parent
or a Subsidiary, the term of any Incentive Stock Option shall not be more than
five years from the date of granting thereof or such shorter period as
prescribed in the Award Agreement. Within such limit, and subject to subsections
E, F and G, Options will be exercisable at such time or times, and subject to
such restrictions and conditions, as the Committee shall, in each instance,
approve, which need not be uniform for all Participants. The holder of an Option
shall




--------------------------------------------------------------------------------



have none of the rights of a stockholder with respect to the Shares subject to
Option until such Shares shall be issued to him or her upon the exercise of his
or her Option.
E.
Termination of Service. Unless otherwise provided in an Award Agreement, in the
event a Participant’s service terminates (other than upon the Participant’s
death or Disability), the Participant may exercise his or her Option (to the
extent that the Participant was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of (i)
the date three months following the termination of the Participant’s service, or
(ii) the expiration of the term of the Option as set forth in the Award
Agreement; provided, however that if the termination of service is by the
Company, an Affiliate or an Employer for cause (as defined in the applicable
Award Agreement or, if not defined in such Award Agreement, in the Participant’s
employment or services agreement, if applicable), all outstanding Options
(whether or not vested) shall immediately terminate and cease to be exercisable.
If, after termination, the Participant does not exercise his or her Option
within the time specified in the Award Agreement or this subsection E, as
applicable, the Option shall terminate.

F.
Disability. Unless otherwise provided in an Award Agreement, in the event that a
Participant’s service terminates as a result of the Participant’s Disability,
the Participant may exercise his or her Option (to the extent that the
Participant was entitled to exercise such Option as of the date of termination),
but only within such period of time ending on the earlier of (i) the date 12
months following such termination or (ii) the expiration of the term of the
Option as set forth in the Award Agreement. If, after termination upon
Disability, the Participant does not exercise his or her Option within the time
specified in the Award Agreement or this subsection F, as applicable, the Option
shall terminate.

G.
Death. Unless otherwise provided in an Award Agreement, in the event a
Participant’s service terminates as a result of the Participant’s death, then
the Option may be exercised (to the extent the Participant was entitled to
exercise such Option as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Option by bequest or inheritance
or by a person designated to exercise the Option upon the Participant’s death,
but only within the period ending on the earlier of (i) the date 12 months
following the date of death or (b) the expiration of the term of such Option as
set forth in the Award Agreement. If, after the Participant’s death, the Option
is not exercised within the time specified in the Award Agreement or this
subsection G, as applicable, the Option shall terminate.

H.
Additional Incentive Stock Option Requirements. The maximum aggregate Fair
Market Value (determined at the time an Option is granted) of the Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company, a Parent
and a Subsidiary) shall not exceed $100,000. A Participant who disposes of Stock
acquired upon the exercise of an Incentive Stock Option either (i) within two
years after the date of grant of such Incentive Stock Option or (ii) within one
year after the transfer of such Shares to the Participant, shall notify the
Company of such disposition and of the amount realized upon such disposition.

I.
Cancellation/Repricing. Notwithstanding anything herein to the contrary, the
Board may not (except pursuant to Section 15), without the approval of the
Company’s stockholders, (i) reduce the purchase price of the Stock under an
Option, (ii) cancel an Option in exchange for cash or another Award when the
exercise or grant price per Share exceeds




--------------------------------------------------------------------------------



the Fair Market Value of one Share, or (iii) take any action with respect to an
Option that would be treated as a repricing under the rules and regulations of
the principal securities exchange on which the Shares are traded.
7.    Restricted Stock.
The Committee, in its discretion, may grant Restricted Stock, as evidenced by an
Award Agreement, which shall be subject to the following terms and conditions
and to such other terms and conditions, not inconsistent therewith, as the
Committee shall determine:
A.    Grant. All or any part of any Restricted Stock Award may be subject to
such conditions and restrictions as may be established by the Committee, and set
forth in the applicable Award Agreement, which may include, but are not limited
to, a requirement that a Participant pay a purchase price for such Award, the
provision of services for the Company, an Affiliate or an Employer over a
specified period of time, employment on a specified date, the achievement of
specific performance goals established pursuant to Section 10 and/or applicable
securities laws restrictions. Subject to the restrictions set forth in the Award
Agreement, during any period during which an Award of Restricted Stock is
restricted and subject to a substantial risk of forfeiture, Participants holding
Restricted Stock Awards may exercise full voting rights with respect to such
Shares and shall be entitled to receive all dividends and other distributions
paid with respect to such Shares while they are so restricted. Any dividends or
dividend equivalents may be paid currently or may be credited to a Participant’s
account and may be subject to such restrictions and conditions as the Committee
may establish. If the Committee determines that Restricted Stock shall be held
by the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to execute and deliver to the Company an escrow agreement
satisfactory to the Committee, if applicable, and an appropriate blank stock
power with respect to the Restricted Stock covered by such agreement.
B.    Restrictions. Restricted Stock awarded to a Participant shall be subject
to the following restrictions until the expiration of the period during which
the Award is restricted, and to such other terms and conditions as may be set
forth in the applicable Award Agreement: (i) if an escrow arrangement is used,
the Participant shall not be entitled to delivery of the stock certificate; (ii)
the Shares shall be subject to the restrictions on transferability set forth in
the Award Agreement; (iii) the Shares shall be subject to forfeiture for such
period and subject to satisfaction of any applicable performance goals during
such period, to the extent provided in the applicable Award Agreement; and (iv)
to the extent such Shares are forfeited, the stock certificates, if any, shall
be returned to the Company, and all rights of the Participant to such Shares and
as a stockholder with respect to such Shares shall terminate without further
obligation on the part of the Company. Each certificate representing Restricted
Stock awarded under the Plan shall bear a legend in such form as the Company
deems appropriate.
8.    Restricted Stock Units.
The Committee, in its discretion, may grant Restricted Stock Units, as evidenced
by an Award Agreement, which shall be subject to the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Committee shall determine:



--------------------------------------------------------------------------------



A.    Grant. All or any part of any Restricted Stock Unit Award may be subject
to such conditions and restrictions as may be established by the Committee, and
set forth in the applicable Award Agreement, which may include, but are not
limited to, the provision of services for the Company, an Affiliate or an
Employer over a specified period of time, employment on a specified date, the
achievement of specific performance goals established pursuant to Section 10,
and/or applicable securities laws restrictions. Subject to the restrictions set
forth in the Award Agreement, during any period during which an Award of
Restricted Stock Units is restricted and subject to a substantial risk of
forfeiture, Participants holding Restricted Stock Units shall have no rights to
dividends or dividend equivalents with respect to Shares subject to such
Restricted Stock Units other than as the Committee so provides, in its
discretion, in an Award Agreement, and shall have no voting rights with respect
to such Awards. Any dividends or dividend equivalents may be paid currently or
may be credited to a Participant’s account and may be subject to such
restrictions and conditions as the Committee may establish.
B.    Restrictions. Restricted Stock Units awarded to any Participant shall be
subject to (i) forfeiture until the expiration of the period during which the
Award is restricted, and the satisfaction of any applicable performance goals
during such period, to the extent provided in the applicable Award Agreement,
and to the extent such Restricted Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units shall terminate without further
obligation on the part of the Company, and (ii) such other terms and conditions
as may be set forth in the applicable Award Agreement.
C.    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Committee and
set forth in the Award Agreement, which shall be no later than March 15 of the
year following the year in which the Restricted Stock Unit is no longer subject
to a substantial risk of forfeiture. The Committee, in its sole discretion, may
settle earned Restricted Stock Units in cash, Shares or a combination of both.
9.    Cash-Based Awards.
Cash-Based Awards may be granted hereunder by the Committee to Participants
(other than Non-Employee Directors) either alone or in addition to other Awards
granted under the Plan. A Cash-Based Award shall be subject to such terms and
conditions as may be determined by the Committee, and shall be subject to the
satisfaction of such requirements be established by the Committee and set forth
in the Award Agreement (or, if applicable, in a resolution duly adopted by the
Committee), which may include, but are not limited to, the provision of services
for the Company, an Affiliate or an Employer over a specified period of time,
employment on a specified date and/or the achievement of specific performance
goals established pursuant to Section 10. Cash-Based Awards granted under this
Plan shall be payable in cash no later than March 15 of the year following the
year in which the Cash-Based Award is no longer subject to a substantial risk of
forfeiture.
10.    Performance Goals.
The Committee may, in its sole and absolute discretion, determine that certain
Awards should be subject to the satisfaction of such performance goals as shall
be established by the Committee and provided in an Award Agreement. An Award
that is intended to comply with the performance-based exception under Code
Section 162(m) shall be granted by the Committee in a manner to satisfy the
requirements of Code Section 162(m) and the regulations thereunder, including
stockholder approval. The performance goals shall be chosen by the Committee, in
its sole and absolute discretion, from among



--------------------------------------------------------------------------------



the following: earnings per Share; sales; earnings; cash flow; profitability;
revenues; financial return ratios; market performance; stockholder return and/or
value; operating profits (including earnings before income taxes, depreciation
and amortization); net profits; earnings per Share growth; profit returns and
margins; Stock price; working capital; business trends; project milestones;
gross margin; operating margin; net margin; market share; expense margins;
earnings before interest or taxes; earnings before interest, taxes, depreciation
or amortization; net assets; working capital; asset turnover; working capital
turnover; debt to equity; debt to capital; return on equity; return on assets;
return on net assets; return on invested capital; return on gross assets; cash
flow return on investment; cash value added; price to earnings ratio; market to
book ratio; market to capital ratio; cost of capital; cost of debt; cost of
equity; market risk premium; Stock price appreciation with or without divisions;
total stockholder return; economic value added; economic profit; sales growth
percents; cash flow growth year over year; return on total capital; new
customers; new seat licenses; minutes used; or any combination of the foregoing.
The performance goals may relate to the Company, an Affiliate, an Employer or
one or more units of such an entity. The Committee shall determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to an Award and, if they have, to so certify and ascertain the
amount of the applicable Award. The Committee shall have the discretion to
adjust Awards subject to this Section 10 downward.
11.    Exercisability and Vesting.
Notwithstanding anything herein to the contrary, Options, Restricted Stock
Awards and Restricted Stock Unit Awards granted to Employees shall be subject to
the following:
A.
General Rule. Except as otherwise determined by the Committee, in its sole
discretion, and provided in the applicable Award Agreement, or as provided in
subsection B, Options shall vest and become exercisable, and Restricted Stock
Awards and Restricted Stock Unit Awards shall vest over a period of not less
than one year.

B.
Exceptions. Notwithstanding subsection A, the Committee may, in its sole
discretion, provide in an Award Agreement for the accelerated vesting of an
Option, Restricted Stock Award or Restricted Stock Unit Award in the event of
the Participant’s death, Disability, involuntary termination of employment by
the Company without cause (as defined in the applicable Award Agreement or, if
not defined in such Award Agreement, in the Participant’s employment or services
agreement, if applicable), voluntary termination of employment by the
Participant for good reason (as defined in the applicable Award Agreement or, if
not defined in such Award Agreement, in the Participant’s employment or services
agreement, if applicable) or retirement at or after an age specified by the
Committee or as set forth in such Award Agreement, or upon the occurrence of a
Change of Control to the extent provided in Section 15.

12.    Tax Withholding.
A.
Withholding Requirements. Prior to the delivery of any Shares or cash pursuant
to an Award (or exercise thereof), the Company will have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy federal, state, local, foreign income, employment
or other taxes required to be withheld with respect to such Award (or exercise
thereof).

B.
Withholding Arrangements. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit a Participant to
satisfy such tax withholding obligation, in whole or in part by (without
limitation) (i) paying cash,




--------------------------------------------------------------------------------



(ii) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum statutory amount required to be withheld,
(iii) delivering to the Company already-owned Shares having a Fair Market Value
equal to the statutory amount required to be withheld, provided the delivery of
such Shares will not result in any adverse accounting consequences, as the
Committee determines in its sole discretion, or (iv) selling a sufficient number
of Shares otherwise deliverable to the Participant through such means as the
Committee may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. The amount of the
withholding requirement will be deemed to include any amount which the Committee
agrees may be withheld at the time the election is made, not to exceed the
amount determined by using the maximum federal, state or local marginal income
tax rates applicable to the Participant with respect to the Award on the date
that the amount of tax to be withheld is to be determined. The Fair Market Value
of the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.
13.    Nontransferability of Awards.
Unless otherwise determined by the Committee and expressly set forth in an Award
Agreement, an Award granted under the Plan shall, by its terms, be
non-transferable otherwise than by will or the laws or descent and distribution
and an Award may be exercised, if applicable, during the lifetime of the
Participant thereof, only by the Participant or his or her guardian or legal
representative. Notwithstanding the above, the Committee may not provide in an
Award Agreement that an Incentive Stock Option is transferable.
14.    Investment Purpose.
Each Award under the Plan shall be awarded only on the condition that all
purchases or other acquisitions of Stock thereunder shall be for investment
purposes, and not with a view to resale or distribution, except that the
Committee may make such provision with respect to Awards granted under this Plan
as it deems necessary or advisable for the release of such condition upon the
registration with the Securities and Exchange Commission of Stock subject to the
Award, or upon the happening of any other contingency warranting the release of
such condition.
15.    Adjustments Upon Changes in Capitalization; Change of Control.
Notwithstanding any other provisions of the Plan, the Award Agreements may
contain such provisions as the Committee shall determine to be appropriate for
the adjustment of the number and class of shares subject to each outstanding
Award and the purchase prices, if applicable, in the event of changes in the
outstanding Stock by reason of stock dividends, recapitalization, mergers,
consolidations, split-ups, combinations or exchanges of shares and the like,
and, in the event of any such change in the outstanding Stock, the aggregate
number and class of shares available under the Plan and the maximum number of
shares as to which Awards may be granted to an individual shall be appropriately
adjusted by the Committee, whose determination shall be conclusive. In the event
the Company, a Parent or a Subsidiary enters into a transaction described in
Section 424(a) of the Code with any other corporation, the Committee may grant
options to employees or former employees of such corporation in substitution of
options previously granted to them upon such terms and conditions as shall be
necessary to qualify such grant as a substitution described in Section 424(a) of
the Code. In the event of a Change of Control, notwithstanding any other
provisions of the Plan or an Award Agreement to the contrary, the following
provisions shall apply:



--------------------------------------------------------------------------------



A.
Plan Assumed, Continued or Replaced. If and to the extent that outstanding
Awards under the Plan (i) are assumed by the successor corporation (or an
affiliate of the successor) or continued, or (ii) are replaced with equity
awards that preserve the existing value of the awards at the time of the Change
of Control and provide for subsequent payout in accordance with a vesting
schedule and performance goals, as applicable, that are the same or more
favorable to the Participants than the vesting schedule and performance goals
applicable to the Awards, then all such Awards or such substitutes for them
shall remain outstanding and be governed by their respective terms and the
provisions of the Plan, subject to subsection D below.

B.
Plan Not Assumed, Continued or Replaced. If and to the extent that outstanding
Awards under the Plan are not assumed, continued or replaced in accordance with
subsection A above, then upon the Change of Control the following treatment
shall apply to such Awards: (i) any Awards subject to vesting based only on
continued service with the Company, an Affiliate or an Employer shall
immediately become fully vested, and as applicable such Awards shall become
exercisable with respect to 100% of the Shares subject to the Award for a period
of three years from the closing date of the Change of Control; (ii) any
performance goals applicable to any Awards shall be deemed to have been achieved
at the target performance level and such Awards shall immediately become vested
as to a pro rata portion of such Award based on the portion of the performance
period that has been completed at the time of the Change of Control (or, if
subsection D is applicable, termination of employment); and (iii) any other
restrictions and conditions applicable to such Awards shall immediately lapse;
provided, however, unless the Change of Control is a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company (within the meaning of Code Section 409A),
a Change of Control shall not accelerate the time of payment of Awards and
amounts payable under the Plan that are deferred compensation subject to Code
Section 409A.

C.
Cash-out of Awards. If and to the extent that outstanding Awards under the Plan
are not assumed, continued or replaced in accordance with paragraph (i) above,
then the Committee, in its sole discretion, may provide for cancellation of such
outstanding Awards at the time of the Change of Control in which case a payment
of cash, property or a combination of cash or property shall be made to each
such Participant, upon the consummation of the Change of Control, in an amount
that is determined by the Committee in its sole discretion to be equivalent to
the value of the Award (net of any applicable purchase price in the case of
Options) based upon the price per Share of Stock received or to be received by
other stockholders of the Company pursuant to the Change of Control (except
that, in the case of Options, such payment shall be limited as necessary to
prevent the Option from being subject to Code Section 409A).

D.
Termination without Cause. If and to the extent that (i) outstanding Awards are
assumed, continued or replaced in accordance with subsection A above, and (ii) a
Participant’s employment with, or performance of services for, the Company, an
Affiliate, an Employer or the successor (or an affiliate of the successor) is
terminated by the Company, the Affiliate, the Employer or the successor (or an
affiliate of the successor) without cause (as defined in the applicable Award
Agreement or, if not defined in such Award Agreement, in the Participant’s
employment or services agreement, if applicable) within the 18 month period
commencing on the closing of the Change of Control, then, as of the date of such
Participant’s termination, the Change of Control treatment in subsection B




--------------------------------------------------------------------------------



above shall apply to all assumed, continued or replaced awards of such
Participant then outstanding.
16.    Amendment and Termination.
The Board may at any time terminate the Plan, or make such modifications to the
Plan as it shall deem advisable; provided, however, that the Board may not,
without further approval by the holders of Stock, increase the maximum number of
Shares as to which Awards may be granted under the Plan (except under the
anti-dilution provisions of Section 15), or change the class of Employees to
whom Incentive Stock Options may be granted, or withdraw the authority to
administer the Plan from a committee whose members satisfy the requirements of
Section 5. No termination or amendment of the Plan may, without the consent of
the Participant to whom any Award shall theretofore have been granted, adversely
affect the rights of such Participant under such Award.
17.    Effectiveness of the Plan.
The Plan shall become effective upon adoption by the Board subject, however, to
its further approval by the stockholders of the Company given within twelve (12)
months of the date the Plan is adopted by the Board at a regular meeting of the
stockholders or at a special meeting duly called and held for such purpose.
Grants of Awards may be made prior to such stockholder approval but all Award
grants made prior to stockholder approval shall be subject to the obtaining of
such approval and if such approval is not obtained, such Awards shall not be
effective for any purpose.
18.    Time of Granting of an Award.
An Award grant under the Plan shall be deemed to be made on the date on which
the Committee, by formal action of its members duly recorded in the records
thereof, makes an Award to a Participant (but in no event prior to the adoption
of the Plan by the Board); provided that, such Award is evidenced by a written
Award Agreement duly executed on behalf of the Company and on behalf of the
Participant within a reasonable time after the date of the Committee action.
19.    Term of Plan.
This Plan shall terminate 10 years after the date on which it is approved and
adopted by the Board and no Award shall be granted hereunder after the
expiration of such 10-year period. Awards outstanding at the termination of the
Plan shall continue in accordance with their terms and shall not be affected by
such termination.
20.    No Right To Continued Employment.
Nothing in the Plan or in any Award granted pursuant to the Plan shall confer on
any individual any right to continue in the employ of the Employer or interfere
in any way with the right of the Employer to terminate his or her employment at
any time.
21.    Choice of Law.
The Plan shall be governed by and construed in accordance with the laws of the
State of Maryland without regard to conflicts of law.
22.    Data Privacy.
As a condition of acceptance of an Award, the Participant explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of personal data as described in this Section 22 for the exclusive
purpose of implementing, administering and managing the Participant’s
participation



--------------------------------------------------------------------------------



in the Plan and complying with applicable laws, including securities laws. The
Participant understands that the Company holds certain personal information
about the Participant, including the Participant’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, any Shares of Stock or directorships
held in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, managing and administering
the Plan (the “Data”). The Participant further understands that the Company may
transfer the Data internally as necessary for the purpose of implementation,
management and administration of the Participant’s participation in the Plan,
and that the Company may further transfer the Data to any third parties
assisting the Company in the implementation, management, and administration of
the Plan. The Participant understands that these recipients may be located in
the Participant’s country, or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant, through participation in the
Plan and acceptance of an Award under the Plan, authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan and complying with applicable laws,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Participant may elect to deposit any Shares. The
Participant understands that the Data will be held only as long as is necessary
to implement, manage, and administer the Participant’s participation in the Plan
and to comply with applicable laws. The Participant understands that he or she
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative. The
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
23.    Indemnification.
To the extent allowable pursuant to applicable law, each member of the Committee
or of the Board and any person to whom the Committee has delegated any of its
authority under the Plan shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act pursuant to
the Plan and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or her;
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s certificate of incorporation or bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
24.    Compliance With Code Section 409A.
Awards will be designed and operated in such a manner that they are either
exempt from the application of, or comply with, the requirements of Code
Section 409A, except as otherwise determined in the sole discretion of the
Administrator. The Plan and each Award Agreement under the Plan is intended to
meet the requirements of Code Section 409A and will be construed and interpreted
in



--------------------------------------------------------------------------------



accordance with such intent, except as otherwise determined in the sole
discretion of the Administrator. To the extent that an Award or payment, or the
settlement or deferral thereof, is subject to Code Section 409A the Award will
be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, such that the grant, payment, settlement or
deferral will not be subject to the additional tax or interest applicable under
Code Section 409A.
25.    Cancellation of Award; Forfeiture of Gain.
Notwithstanding anything to the contrary contained herein, an Award Agreement
may provide that:
A.
Any Award which is subject to recovery under any law, government regulation,
stock exchange listing requirement, or Company policy, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement, or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement or otherwise.

B.
If the Participant, without the consent of the Company, while employed by or
providing services to the Company, Parent or any Subsidiary Employer or after
termination of such employment or service, violates a noncompetition,
nonsolicitation or nondisclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company,
Parent or any Subsidiary or Employer, as determined by the Committee in its sole
discretion, then (i) any outstanding, vested or unvested, earned or unearned
portion of the Award may, at the Committee’s discretion, be cancelled, and (ii)
the Committee, in its discretion, may require the Participant or other person to
whom any payment has been made or Shares or cash have been transferred in
connection with the Award to forfeit and pay over to the Company, on demand, all
or any portion of the gain (whether or not taxable) realized upon the exercise
of any Option and the value realized (whether or not taxable) on the vesting or
payment of any other Award during the time period specified in the Award
Agreement.

* * *
The foregoing Plan was approved and adopted by the Board on April 1, 2015, and
by the stockholders of the Company on July 21, 2015.



